Broyles, C. J.
(After stating the foregoing facts.) In our opinion, the judge of the superior court did not err in affirming the award of the full board. In Liberty Mutual Ins. Co. v. Blackshear, 197 Ga. 334, 336 (38 S. E. 2d, 860), the court said: “Upon an appeal to the superior court from any final award or other final decision of the Industrial Board, the findings of fact made by the board within its power are, in the absence of fraud, conclusive if they are supported by any competent evidence. Code, § 114-710; Maryland Casualty Co. v. England, 160 Ga. 810, 812 (129 S. E. 75); London Guarantee Co. v. Boynton, 54 Ga. App. 419 (2), 423 (188 S. E. 265); Ga. Power Co. v. Patterson, 46 Ga. App. 7, 8 (166 S. E. 255), and cit.; United States Fidelity &c. Co. v. Price, 38 Ga. App. 346 (144 S. E. 146); United States Fidelity &c. Co. v. Christian, 35 Ga. App. 326 (3) (133 S. E. 639). In such a ease not only may an issue of fact arise from contradictory evidence, .but contrary implications consistent with the testimony may arise from the proved facts; and in still other ways the question of what is the truth may remain an issue of fact despite uncontradicted evidence in regard thereto. Cooper v. Lumbermen’s Mutual Casualty Co., 179 Ga. 256, 261 (175 S. E. 577). In order to render any finding of fact demanded as a matter of law, not only must there be no controversy in the evidence material to the issue involved, but the implications and inferences which logically and properly arise from the evidence must necessarily lead to only the one conclusion.” See, to the same effect, Davis v. American Mutual Liability Ins. Co., 72 Ga. App. 783 (1, 2, 3) (35 S. E. 2d, 203); American Mutual Liability Ins. Co. v. Brackin, 68 Ga. App. 256 (23 S. E. 2d, 505); Bradberry v. Lumbermen’s Mut. Cas. Co., 60 Ga. App. 576 (4 S. E. 2d, 486).
Furthermore, it is well settled law that this court, in reviewing an award by the full board denying compensation, must accept that evidence most favorable to the employer; and if, so viewed, it authorizes an award denying compensation, the award must be affirmed. Glens Falls Indemnity Co. v. Sockwell, 58 Ga. App. 111, 114 (197 S. E. 647); Merry Brothers Co. v. Holmes, 57 Ga. App. 381 (195 S. E. 333). It is also well settled that “in cases of this kind the. burden of proof is on the claimant to’ establish the fact that he has sustained an accidental injury such as is contemplated by the Workmen’s Compensation Act. The Industrial Board found *92as a fact that this burden had not been carried by the claimant. This finding is binding on all courts when there is evidence in the record to support it.” American Mutual Liability Co. v. Harden, 64 Ga. App. 593, 595 (13 S. E. 2d, 685).
The cases cited in behalf of the claimant are distinguished by their facts from this ease.

Judgment affirmed.


All the Judges concur, except MacIntyre and Parker, JJ., who dissent.